         Case 1:19-cv-11254-VEC-OTW Document 28 Filed 06/04/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ROBERT DEREK LURCH, JR.,
                                                                 :
                                      Plaintiff,                 :   19-CV-11254 (VEC) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
THE CITY OF NEW YORK, et al.,                                    :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendants’ letter requesting (1) a 45-day extension, from June

5, 2020 to July 20, 2020, to respond to the January 6, 2020 Valentin’s Order and (2) an order to

compel Plaintiff to provide an executed consent and authorization form. (ECF 27). Defendants’

motions are DENIED. Defendants shall file a partial Valentin response within fourteen (14)

days of this Order, i.e. by June 18, 2020. The Valentin response need not include the names of

the EMS workers, but Defendants are directed to supplement their Valentin response within

fourteen days of Plaintiff returning his executed consent and authorization releases.

    Defendants’ counsel is also reminded that this action is referred to this Court for general

pretrial (ECF 6), and letters pertaining to general pretrial matters should be addressed to this

Court.

    1) Valentin Order

         Defendants’ request for an extension is their third request to respond to an order dated

six months ago. (ECF 5, dated January 6, 2020). The Court previously granted a 30-day

extension on March 5, 2020 and a 60-day extension on April 7, 2020. (ECF 12, 15).
      Case 1:19-cv-11254-VEC-OTW Document 28 Filed 06/04/20 Page 2 of 3



       Defendants’ letter notes that one of the NYPD officers has already been identified, and

Defendants believe that officers likely misidentified as “ESU” officers “are actually NYPD officers

from the 1st precinct.” (ECF 15). It is unclear to the Court why Defendants could not have issued

a Valentin response in the six months they have had to respond with the names of the officers

from the First Precinct. The Court acknowledges there are additional strains on the NYPD

because of recent events and the COVID-19 pandemic, but that is not an excuse for the

Defendants’ delay since January 2020.

       Accordingly, the Defendants are directed to file a partial response to the Valentin order

within fourteen days of this Order, or by June 18, 2020. The Court is not inclined to grant any

further extensions. At this time, the Valentin response need not include the names of the EMS

workers, but Defendants are directed to supplement their Valentin response within fourteen

days of Plaintiff returning his executed consent and authorization releases.

   2) Order to Compel

       Defendants’ letter raises multiple issues with communicating with the pro se

incarcerated Plaintiff, and, yet still requests the Court to issue an order compelling Plaintiff to

sign medical consents and authorizations. Additionally, the Defendants concede that their

counsel has had issues timely mailing letters and asks the Court to make allowances for their

delay, but does not extend the courtesy to a pro se incarcerated Plaintiff. Defendants’ motion is

denied without prejudice.

       If Defendants would like the Court to issue an order directed to the Vernon C. Bain

Center, ordering the facility to make Plaintiff available for a legal call, Defendants can submit a

proposed order. A legal call may facilitate the signing of the consents and authorizations.
      Case 1:19-cv-11254-VEC-OTW Document 28 Filed 06/04/20 Page 3 of 3



       Defendants are requested to mail a copy of this Order to the pro se Plaintiff, and file an

affirmation of service within seven days of this Order.

       The Clerk of Court is directed to close ECF 27.

SO ORDERED.


                                                           s/ Ona T. Wang
Dated: June 4, 2020                                                   Ona T. Wang
       New York, New York                                    United States Magistrate Judge
